Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 24, 2019

                                       No. 04-19-00383-CV

                                         Hien Minh CAO,
                                            Appellant

                                                  v.

                                           Hoang CAO,
                                            Appellee

                   From the County Court at Law No. 10, Bexar County, Texas
                                Trial Court No. 2019CV03006
                      The Honorable John Francis Davis, Judge Presiding


                                          ORDER
Sitting:       Luz Elena D. Chapa, Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        Appellant has filed a letter asking this court to explain its order denying appellant’s filing
that we construed as a motion for rehearing. On August 21, 2019, this court issued an opinion in
this case explaining the basis for its decision in this case. We construe appellant’s letter as a
motion to reconsider our order denying his motion for rehearing, which is not permitted. See
generally TEX. R. APP. P. 49. We therefore order that appellant’s request is DENIED. Because
the time has expired for appellant to file any further motion for rehearing, further requests from
this court regarding this court’s opinion and judgment will not be considered.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.
___________________________________
Luz Estrada,
Chief Deputy Clerk